722 N.W.2d 221 (2006)
Theresa BAILEY, a/k/a Theresa Long, Individually and as Personal Representative of the Estate of Christal Bailey, Plaintiff-Appellant,
v.
Sethavarangura PORNPICHIT, M.D., a/k/a Pornpichit Sethavarangura, M.D., Defendant-Appellee.
Docket No. 132087. COA No. 267546.
Supreme Court of Michigan.
October 16, 2006.
On order of the Court, the motions for immediate consideration, to waive the requirements of MCR 7.302(H) and 7.209(A), and for stay of trial court proceedings are GRANTED. The application for leave to appeal the August 8, 2006 judgment of the Court of Appeals remains pending.